Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election/Restriction response filed 3/12/2021.  

Election/Restrictions
Applicant’s election without traverse of Species A and Species C in the reply filed on 3/12/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “the exhaust” lacks antecedent basis.  Further, it is unclear what exhaust the energy is being recovered from.  Is it the engine exhaust?  Is the outlet flow of the actuator considered exhaust?  It is further unclear how the energy is actually recovered.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “the elevator of the rudder” lacks antecedent basis.  Wings do not inherently have elevators or rudders, so it is unclear as to what structure the claim is referring.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 11, 12, 14, 15, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 4,285,482) in view of Dornier (US 3,065,928).

Regarding claim 1, Lewis discloses:
A boundary layer control system for a flight surface, the flight surface having a top surface, a bottom surface, a leading edge, and a trailing edge (see at least fig 1), the BLC system comprising: an actuator (17 and 18), wherein the actuator is embedded within the flight surface and adjacent the leading edge (see fig 4), wherein the actuator is configured to output local airflow via an outlet channel through an outlet aperture adjacent the top surface to energize a boundary layer of air adjacent the top surface of the flight surface (see at least fig 4).
Lewis does not disclose the actuator having a crossflow fan and a motor to drive the crossflow fan about an axis of rotation.
Dornier teaches an aircraft having a crossflow fan and a motor to drive the crossflow fan about an axis of rotation for the purpose of providing airflow on a surface of a wing.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Lewis with the fan and motor of Dornier yielding the predictable result of providing the system of Lewis for aircraft different propulsion sources than Lewis such as electric propellers.


The BLC system of claim 1, wherein the actuator is configured to ingest the local airflow via an inlet channel through an inlet aperture on the bottom surface.
As modified in the rejection of claim 1, the incorporation of the actuator of Dornier into the aircraft of Lewis would necessarily result in the fan of Dornier operating opposite of what is shown in Dornier.  This would necessarily cause the inlet to be located on the bottom of the wing, since Dornier utilizes an inlet opposite the outlet. 

Regarding claim 3, Lewis as modified discloses:
The BLC system of claim 2, wherein the flight surface includes at least one movable door configured to close the inlet aperture and the outlet aperture (see fig 4).

Regarding claim 4, Lewis as modified discloses:
The BLC system of claim 1, wherein the flight surface includes a slat that is movable between an extended position and a retracted position, wherein the slat defines a leading edge slot in the extended position (see Lewis fig 4).

Regarding claim 5, Lewis as modified discloses:
The BLC system of claim 4, wherein the outlet aperture is positioned on the leading edge and within the leading edge slot (see Lewis fig 4).

Regarding claim 6, Lewis as modified discloses:


Regarding claim 8, see the rejection of claim 1.  

Regarding claim 9, see the rejection of claim 2.

Regarding claim 11, see the rejection of claim 1.  

Regarding claim 12, see the rejection of claim 2. 

Regarding claim 14, see the rejection of claim 3.

Regarding claim 15, see the rejection of claim 4.

Regarding claim 17, Lewis as modified discloses:
The aircraft wing of claim 11, wherein the actuator is positioned forward of a front spar of the fixed wing (as shown in fig 2 of Lewis, the actuator is located at the front of the fixed wing section and is necessarily in front of all spars of the wing).

Regarding claim 18, Lewis as modified discloses:
The aircraft wing of claim 11, wherein the axis of rotation is parallel to a portion of the leading edge adjacent the actuator (see Lewis fig 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 4,285,482) in view of Dornier (US 3,065,928) in further view of Golling et al. (US PG Pub 2013/0062473).

Regarding claim 16, Lewis as modified discloses the aircraft wing of claim 11, but does not disclose:
.

Allowable Subject Matter
Claims 7, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644